COBB, Judge.
This case was originally assigned to another judge on the Alabama Court of Criminal Appeals. It was reassigned to Judge Cobb on January 17, 1995.
The appellant, Anthony Jones, filed a petition for writ of habeas corpus in the Circuit Court of Macon County, which petition was considered and denied by the trial court. Because the relief sought by the appellant was cognizable under Rule 82, Ala.R.Cr.P., the petition was due to be returned to the appellant with instructions to file, in the court of original conviction, a properly completed and verified petition for post-conviction relief pursuant to Rule 32. Therefore, jurisdiction of this cause is hereby transferred to the trial court with directions to set aside its prior order of May 13,1994, denying the appellant’s petition and to comply with the procedure outlined in this opinion.
APPEAL DISMISSED.
All the Judges concur.